Citation Nr: 1421999	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  14-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard for periods that included: May 1964 through May 1970, January 1977 through January 1978, and December 1984 through May 1999.  These periods involved several periods of active duty, including from August 1964 to January 1965.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. The Veteran completed 2 years of college and has past work experience as a HVAC servicer and sales and service manager. 

2. The Veteran's current income from his employment does not reach the current poverty level.   

3. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to a TDIU has been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Entitlement to a TDIU

The Veteran contends that his service-connected bilateral hearing loss and tinnitus prevents him from gaining and maintaining any type of substantially gainful employment.  The Veteran's bilateral hearing loss and tinnitus are currently evaluated as 70 percent disabling.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has indicated that he is currently employed; however, the Board finds that the Veteran's current occupation is marginal employment.  38 C.F.R. § 4.16(a) explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342 (2000). 

The Veteran's employment since 2009 has been as a substitute teacher at M. Community College, where he works on average 8-10 hours per week.  The highest reported gross earnings the Veteran has made at this job has been reported as 800 dollars per month, which would fall below the poverty threshold established by the U.S. Department of Commerce, Bureau of Census.  Additionally, in his April 2014 brief, the Veteran's representative reported that the Veteran is being forced to leave even this marginal employment due to his difficulty hearing his students.  Thus, as the Veteran's current employment is not "substantially gainful employment" and the Veteran is service-connected for bilateral hearing loss and tinnitus, which are currently evaluated as 70 percent disabling, the Veteran meets the criteria of 38 C.F.R. § 4.16 (a).  

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  In his application for TDIU, the Veteran reported he completed two years of college.  He did not indicate any receipt of any specialized license or degree from this period of education.  

Prior to his current employment, the Veteran worked at a heating and cooling company that sold and repaired HVAC equipment.  The Veteran worked at this company from March 1989 through April 2005 as a HVAC technician and a sales and service manager.  The Veteran indicated he left his job because of his disability on his application for TDIU.  His employer indicated that prior to his termination of employment that the Veteran was being accommodated by decreasing the amount of HVAC field service the Veteran was required to perform.  

In October 2012, the Veteran was seen for a VA examination regarding his ability to perform "substantially gainful employment." The examiner reported that the Veteran's bilateral hearing loss and tinnitus does not keep him from participating in gainful employment.  The examiner noted moderate to profound hearing loss bilaterally during the audiological portion of the exam and reported that the Veteran's service-connected disabilities would have "significant effects" on occupation.  Further, the examiner reported that the Veteran would have difficulty hearing and understanding speech, especially in areas with background noise.  Despite these findings, the examiner opined that the Veteran wears hearing aids that can assist with these problems, and that "hearing loss of any degree, does not preclude gainful employment."

The Veteran provided an opinion from an audiologist in November 2012 that opined that the Veteran's hearing loss and tinnitus has rendered the Veteran unemployable.  The audiologist reported that the Veteran needs to avoid working in any environment in which there is any noise which may exacerbate his hearing loss.  Further, the Veteran's limitations would prevent verbal communication face-to-face as well as by telephone.  Additionally, the Veteran's disabilities make him a safety risk in any job setting involving transportation, driving or being around heavy or moving machinery.  The audiologist reported that the Veteran's level of hearing impairment would significantly impair his employability in most job assignment regardless of his hearing aids or other adaptations.  

The Board finds that the opinion of the audiologist submitted by the Veteran to be of more probative value than the 2012 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board finds that the VA examiner's opinion was not based upon sound reasoning and did not take the facts of the Veteran's specific condition to into consideration when concluding that the Veteran was not precluded gainful employment.  The examiner indicates that hearing loss is incapable of precluding gainful employment and does not consider its ability to hinder the specific Veteran's employment capability.  Moreover, the examiner notes that the Veteran would have difficulty hearing and understanding speech, especially in areas with background noise, but gives no examples of any types of gainful employment that the Veteran could participate in with his prior work experience and education level.

The Board finds audiologist's opinion to be more persuasive.  The audiologist's restriction that include preventing work in an environment that would exacerbate the Veteran's hearing loss and work that includes verbal communication would eliminate all of the Veteran's prior work experience (HVAC servicer and salesman).  This would require the Veteran to learn a completely new type of job that doesn't require verbal interactions with others and would require training that would also require very limited verbal interaction.  The large majority of jobs that would require such training would be placed in factory settings, which likely would not comply with his need to be in a setting that would not exacerbate his current hearing loss.  The Veteran's audiologist opined that these restrictions would render the Veteran unemployable despite his hearing aids and other reasonable accommodations.  As this conclusion considered the Veteran's particular condition and statements, the Board finds it more probative than the categorical statement of the VA examiner.  At the very least, the Board finds that the examinations are of equal weight and places the claim into relative equipoise.

Simply, the evidence suggests that the Veteran is unable to maintain gainful employment, and that the reason for this is his hearing loss.  Indeed, this condition has prevented the Veteran from engaging in any type of substantially gainful employment since at least 2009.  The unsubstantiated assertion that the Veteran could maintain employment is at least placed into relative equipoise when viewed with the totality of the evidence.  As such, the Board concludes that an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


